Citation Nr: 1719545	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-18 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA). 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a bilateral leg disability, to include neurological impairment secondary to a service-connected back disability and claimed diabetes mellitus. 

5.  Entitlement to service connection for a heart disability. 

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to service connection diabetes mellitus. 

8.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of this hearing is of record.

In February 2015, the Board found that new and material had been received to reopen the claims for entitlement to service connection for hearing loss and tinnitus.  The reopened claims, along with the other claims on appeal, were remanded for additional action by the originating agency.  The case has now returned to the Board for further appellate action.

In April 2017, the Veteran submitted additional private medical evidence in support of his claims for entitlement to service connection for OSA and TDIU.  The private medical opinion draws a link between the Veteran's service-connected neck and back condition, as well as the claimed diabetes mellitus, and neurological impairment of the upper and lower extremities.  The record does not establish that the Veteran has filed claims for service connection for neurological impairment of the upper extremities secondary to a cervical spine disability and diabetes mellitus, and the Board will therefore refer these matters to the agency of original jurisdiction (AOJ) for appropriate action, to include forwarding the Veteran and his representative a VA standard form in paper or electronic form, if necessary.  38 C.F.R. § 3.155(b)(1)(ii) (2016); see also 79 Fed. Reg. 57660 (Sep. 25, 2014) (all claims governed by VA's adjudication regulations must be filed on standard forms prescribed by VA, regardless of the type of claim or posture in which the claim arises.)

The issues of entitlement to service connection for a bilateral leg disability, heart disability, hypertension, diabetes, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's OSA was incurred secondary to service-connected neck, back, and knee disabilities. 

2.  A bilateral hearing loss disability was not present in service or until years thereafter and is not etiologically related to active duty service.  

3.  Tinnitus was not present in service or until years thereafter and is not etiologically related to active duty service.  



CONCLUSIONS OF LAW

1.  Service connection for OSA as secondary to service-connected degenerative arthritis of the cervical spine, thoracolumbar spine, and bilateral knees is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  A bilateral hearing loss disability was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

3.  Tinnitus was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the February 2015 remand orders of the Board.  In response to the Board's remand, updated records of VA treatment were obtained and added to the claims file.  The Veteran was also provided a VA audiological examination in August 2015, to include a medical opinion addressing the etiology of the Veteran's claimed hearing loss and tinnitus.  The Board's February 2015 remand requested that VA obtain an addendum medical opinion from a May 2012 VA audiological examination.  The Veteran was provided a complete audiological examination in August 2015 and a new medical opinion was obtained with consideration of the Veteran's contentions that his hearing loss and tinnitus were incurred due to head injuries during active duty service.  The August 2015 medical opinion includes a full rationale and is well-explained with reference to specific evidence in the claims file, including the Veteran's service records and his statements.  The Board therefore finds it is adequate and in compliance with the February 2015 remand instructions.  The case was then readjudicated in a February 2017 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board. 


Service Connection Claims

OSA

The Veteran contends that service connection is warranted for OSA as secondary to service-connected degenerative arthritis of the cervical spine, thoracolumbar spine, and bilateral knees.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  The Veteran submitted an April 2017 private medical opinion identifying a link between his OSA and arthritis based on the effect of the his arthritic conditions on his weight.  In essence, the private physician found that the Veteran's neck, back, and knee conditions limited his physical activity which resulted in weight gain and the onset of OSA.  Treatment records from the VAMC and an August 2015 VA medical opinion also indicate that the Veteran's OSA is the result of obesity.  The Board will therefore resolve any doubt in the Veteran's favor and find that the claimed OSA is secondary to service-connected degenerative arthritis of the cervical spine, thoracolumbar spine, and bilateral knees and the claim is granted.


Hearing Loss and Tinnitus

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they were incurred due to noise exposure during active duty service.  In the alternative, the Veteran contends that his audiological disabilities are residuals of head trauma incurred during service when he was physically punished by drill instructors during basic training.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

As an initial matter, the Board finds that the record establishes the presence of a current bilateral hearing loss disability and tinnitus for VA purposes in accordance with 38 C.F.R. § 3.385.  Bilateral sensorineural hearing loss to the degree required by VA was demonstrated at audiograms performed during VA audiological examinations in May 2012 and August 2015.  Hearing loss and tinnitus were also diagnosed by the Veteran's VA and private health care providers.   

The Board also finds that an in-service injury is present.  The Veteran testified during the October 2014 videoconference hearing that he was physically punished by drill instructors during basic training when he was repeatedly hit in the head for failure to learn to read and write.  He testified that he experienced episodes of ringing in his ears and "seeing stars" when he was struck on the head.  The Veteran also testified that he was taken to the rifle range on one occasions and shot weapons without ear protection.  Service treatment records are negative for any evidence of head injuries, physical abuse, or acoustic trauma, but the Veteran is competent to report injuries that occurred during service.  The Board will therefore resolve any doubt in the Veteran's favor with respect to the incurrence of an in-service injury and find that the second element of service connection is demonstrated.  

Regarding the third element of service connection, a nexus between the Veteran's current disabilities and the in-service injury, treatment records do not indicate such a link.  Service treatment records are entirely negative for complaints or treatment related to the Veteran's hearing or ears.  The Veteran's hearing was measured as normal for VA purposes at the July 1967 enlistment and November 1967 separation examinations.  The August 2015 VA examiner also specifically found that the Veteran's hearing did not undergo any significant shift during active duty based on the results of the enlistment and separation audiograms.  

Additionally, the record does not contain any lay or medical evidence of an audiological defect until January 2008, more than 40 years after service, when the Veteran filed his initial claim for service connection for hearing loss  He was provided audiological examinations with a private provider in August 2009 and at the Oklahoma City VA Medical Center (VAMC) in November 2009 which documented a hearing loss disability, though the Veteran denied tinnitus at the VAMC examination.  Although the Veteran testified in October 2014 that his hearing loss and tinnitus began during active service, he has on several other occasions reported the claimed disabilities did not begin until well after service.  For example, during the August 2015 VA examination, the Veteran stated that his hearing loss and tinnitus began in the 1980s, approximately 20 years after his separation from military service.  Due to the conflicting lay evidence and the lack of any competent medical evidence of hearing loss or tinnitus until many years after service, the Board cannot find that the disabilities manifested to a compensable degree within a year following the Veteran's separation from active duty.  As such, service connection is not warranted on a presumptive basis in accordance with 38 C.F.R. §§ 3.307 and 3.309.  Additionally, the absence of any clinical evidence for decades after service weighs against a finding that the Veteran's hearing loss and tinnitus are etiologically related to active military service.  

The record also contains several medical opinions addressing the etiology of the Veteran's hearing loss and tinnitus.  The Veteran submitted an August 2009 medical report from a private audiologist in support of the claims, but the Board finds that this statement is of limited probative value.  The private doctor noted the Veteran's reports of noise exposure during service (characterized as planes flying over the barracks), but there is no indication the doctor actually reviewed any of the Veteran's service records, to include the November 1967 separation examination and audiogram.  The August 2009 private audiologist also concluded that "it is possible that at least some of the [V]eteran's hearing loss and tinnitus are the result of his exposure to hazardous noise while in service" (emphasis added).  The August 2009 private medical opinion, though accompanied by a rationale, is speculative in nature as it characterizes the likelihood of a link between the Veteran's disabilities and service as only possible in nature.  The Board therefore finds that the August 2009 private opinion is of reduced probative value.   

Weighing against the claim for service connection is the medical opinion of an August 2015 VA examiner.  Unlike the August 2009 private medical opinion, the August 2015 VA examiner's conclusions are based on a full review of the claims file and an accurate recitation of the Veteran's history.  The VA examiner noted that the Veteran experienced noise exposure during service and considered the Veteran's reports of head trauma, but also noted that service records established normal hearing at enlistment and separation.  The examiner further observed that the Veteran did not experience any significant threshold changes during service as a result of noise exposure.  Furthermore, the VA examiner referenced medical literature finding that there is no scientific basis for delayed onset hearing loss developing after the type of exposure and injuries described by the Veteran.  The examiner concluded that the Veteran's hearing loss was not due to service with tinnitus incurred secondary to the post-service hearing loss.  The Board finds that the August 2015 VA examiner's medical opinion is based on a full and accurate review of the Veteran's history and the medical evidence, considers the Veteran's lay statements, and is accompanied by a full and well-reasoned rationale.  It is therefore entitled to significant probative value and clearly outweighs the August 2009 private opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and accompanied by sound reasoning for the conclusion).

Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has reported on several occasions his symptoms of hearing loss and tinnitus began during active service and have continued since that time.  The Board will therefore consider whether such statements support the claim for service connection.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

In this case, the Board finds that the Veteran's reports of a continuity of symptoms of hearing loss and tinnitus since service are not credible in light of the contents of the service and post-service record.  The Veteran reported to the August 2009 private audiologist and during the October 2014 videoconference hearing that his hearing loss and tinnitus began during active duty service.  This history is at odds with the contents of the Veteran's service records which are negative for any complaints or findings of hearing loss or tinnitus and document normal hearing at separation.  After service, there is no evidence of hearing problems until the January 2008 claim for service connection, more than four decades after the Veteran's discharge.  The Board also observes that, contrary to his reports of constant symptoms since service, the Veteran stated during the May 2012 and August 2015 VA examinations that his hearing loss and tinnitus began many years after service.  Furthermore, during a November 2009 audiological evaluation at the VAMC, the Veteran denied experiencing tinnitus and incurring any military noise exposure.  Instead, he reported a history of post-service recreational noise exposure.  The Veteran has therefore provided multiple inconsistent statements regarding the history and onset of his claimed hearing disabilities.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the record documents multiple instances where the Veteran's reported history regarding the onset of his claimed disabilities was inconsistent with the contents of the service records, post-service records, and statements described above.  Thus, the Board finds that the Veteran's reported history is not credible and is of no probative value. 

The Board has also considered the Veteran's statements connecting his current hearing loss and tinnitus to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Therefore, his statements linking his current hearing disabilities to service do not support the claims.  

In sum, although the first two elements of service connection are present in this case, the evidence weighs against a nexus between the current disabilities and service.  A chronic hearing loss or tinnitus disability is not demonstrated during service and there is no objective evidence of hearing loss or tinnitus until more than 40 years after military service when the Veteran first filed his claim for compensation.  The record contains medical opinions addressing the etiology of the condition, but aside from the an August 2009 private examiner speculating that some part of the Veteran's hearing loss and associated tinnitus are possibly due to service, the weight of the medical evidence is clearly against service connection.  The Board has considered the Veteran's reported continuity of symptomatology of hearing loss and tinnitus, but concludes that these statements are not credible.  In light of the above, the Board finds that the weight of the competent evidence is against a nexus between the current hearing loss and tinnitus and the Veteran's in-service injury.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for OSA is granted. 

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to ensure compliance with VA's duty to assist.  The Veteran was provided VA examinations in August 2015 to determine the nature and severity of the claimed heart disability, hypertension, and diabetes.  Unfortunately, the medical opinions accompanying the examinations are inadequate as they do not include a rationale.  Additionally, the claims for entitlement to service connection for a bilateral leg disability (to include diabetic neuropathy) and TDIU are intertwined with the pending claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of the Veteran's VA treatment records dated from May 2015 to the present. 

2.  Then, provide the claims file to a VA examiner other than the examiner who performed the August 2015 examinations.  

After reviewing the complete claims file, the examiner should determine whether any currently present heart disability, hypertension, and/or diabetes mellitus is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty service, to include the Veteran's reports of stress associated with his in-service physical punishment by drill instructors.  
The Veteran testified during the October 2014 hearing that he was sent to a special school during basic training, but since he was not able to learn how to read and write, he was physically punished by various drill instructors.  He also testified that these events have caused a great deal of stress and are the cause of his claimed heart condition, hypertension, and diabetes.  For the purposes of issuing this medical opinion, the examiner should assume that the in-service events described by the Veteran in his October 2014 testimony occurred.  

A full rationale, i.e. explanation, must be provided for all stated opinions.  

3.  Readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


